Citation Nr: 1818078	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a right knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right foot and great toe disability.

4.  Entitlement to a rating in excess of 30 percent for residuals of a total right knee replacement, as of July 1, 2013. 

5.  Entitlement to a rating in excess of 10 percent for a right knee degenerative joint disease, based on limitation of motion, prior to May 8, 2012. 

6.  Entitlement to n rating in excess of 10 percent for a right knee disability, based on recurrent subluxation or lateral instability, prior to May 8, 2012. 

7.  Entitlement to an increased rating in excess of 10 percent for a right elbow disability. 

8.  Entitlement to a compensable rating for recurrent ingrown left great toenail. 

9.  Entitlement to a compensable rating for bunion of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from March 1976 to January 1980 and from January 1982 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.
The issues of entitlement to service connection for a right foot disability and a bilateral ankle disability, and entitlement to an increased rating for a right elbow disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  As of July 1, 2013, residuals of a right knee replacement have been manifested primarily by intermittent pain, to include after physical activities, tenderness, and flexion limited to, at worst, 100 degrees, with no evidence of severe weakness or instability.

2.  Prior to May 8, 2012, a right knee disability was manifested by pain and range of motion limited to flexion of 110 degrees and extension of 0 degrees, with X-ray evidence of arthritis, with no additional limitation due to pain.

3.  Prior to May 8, 2012, a right knee disability was manifested by no more than slight instability, with some evidence of mild laxity and locking, especially after prolonged standing or walking.

4.  A left ingrown great toenail is not productive of impairment that can be considered moderate.

5.  Left foot hallux valgus is not productive of a severe disability equivalent to amputation of the left great toe


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a total right knee replacement have not been met.  38 U.S.C. §§1155, 5103, 5103A (2012); 38 C.F.R. §§3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

2.  The criteria for a rating in excess of 10 percent for a right knee disability manifested by limitation of motion have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for a rating in excess of 10 percent for a right knee disability for instability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for an initial compensable rating for left great toe ingrown toenail have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284 (2017).

5.  The criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent November 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2017).  In determining the level of a disability for any increased rating claim, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § § 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017). 

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).

The rating of the same disability under different diagnostic codes, known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran is currently assigned a 30 percent rating a right knee replacement under Diagnostic Code 5055, governing total knee replacements.  Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable.  A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for the one year following implantation of the prosthesis.  Intermediate degrees of residual weakness, pain, or limitation of motion (a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017). 

Under Diagnostic Code 5256, a rating of 40 percent is warranted for ankylosis in flexion between 10 depress and 20 degrees; a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees; and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017). 

Under Diagnostic Code 5261, knee extension limited to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Pursuant to Diagnostic Code 5262, a 30 percent rating is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability.  A schedular maximum 40 percent rating is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Right Knee Replacement Residuals as of July 1, 2013 

In May 2012, the Veteran underwent right total knee replacement.  A May 2012 rating decision assigned a temporary total 100 percent disability rating for right knee replacement, effective from May 8, 2012, to July 1, 2013, pursuant to Diagnostic Code 5055.  38 C.F.R. § 4.71a (2017).  Subsequent to that total disability period, the Veteran was assigned a 30 percent rating for right knee replacement under Diagnostic Code 5055, the minimum possible rating assignable for the period after a knee replacement.  The Veteran asserts that the residuals of right knee replacement are more severe than represented by the 30 percent rating, and that rating should be increased.  The Board finds that a review of the competent medical and lay evidence of record shows that, as of July 1, 2013, the post-operative right knee disability does not meet the criteria for a higher rating under any applicable Diagnostic Code for the knee.  Therefore, the claim for an increased rating for a right knee disability must be denied. 

Since the May 2012 right knee replacement, the VA attended two VA examinations to assess the nature and severity of the post-operative right knee disability, in August 2013 and February 2017.  At the August 2013 VA examination, the Veteran reported satisfaction with is right knee surgery, noting a much better condition than before.  The VA examiner noted that the Veteran reported some occasional pain, usually brought only after strenuous physical activities, when he experienced increased pain.  The Veteran noted pain in those incidents to be 6/10.  The examiner noted the Veteran reported no flare-ups.  

On physical examination, the range of motion of the right knee was limited to 100 degrees of flexion, with objective pain at the end point, and normal range for extension.  Muscle strength testing found normal strength with right knee flexion and extension, with some tenderness and pain to palpation, and no pain on weight bearing.  Instability testing returned negative for instability or weakness.  The examiner reported some pain on movement, and range of motion was not affected with repetitive use testing.  Finally, the examiner noted that the Veteran used a cane or knee brace on occasion.  However, the Veteran reported that he only used a knee brace when doing strenuous physical activity, such as long walks, and that he was waning himself off the use of the cane. 

At a February 2017 VA examination, the Veteran again reported being happy with the result of the knee replacement, noting that his knees no longer locked or popped.  He also reported explicitly that there was no more pain, but he had to deal with some swelling.  The examiner noted that Veteran reported no flare-ups.  On testing, range of motion was limited to 110 degrees of flexion and normal extension, with no additional loss of range of motion upon repetitive use.   The examiner noted some tenderness or pain on palpation.  However, there was no evidence of pain on weight bearing.  Muscle strength was normal on extension and flexion, and instability testing was negative.  There was no evidence of any history of tibial or fibular impairments, and no evidence of ankylosis.  The report again noted the use of a brace.  

The Board notes that a thorough review of the VA medical records reveals much of the same evidence as noted in the two VA examinations.  Routine checks-ups and treatments assessing the development of the right knee during the relevant period found no additional development of the Veteran's right knee disability, to include no evidence that the disability was worse than represented by the results of the VA examinations.  Specifically, in medical records from August 2012, November 2012, January 2014, and March 2016, the Veteran's objective range of motion improved from 0 degrees extension to 100 degrees of flexion in August 2012, to 0 degrees extension to 115 degrees of flexion in March 2016.  

Subjective reports during routine follow-ups and assessments generally corroborated what the Veteran reported during the VA examinations.  Specifically, the medical records note the Veteran reporting satisfaction with his improving right knee disability after surgery, and show an increased ability to do activity such as yard work.  In a March 2016 VA medical record, the Veteran was noted to only wear a knee brace while doing yard work, and that he experienced some mild swelling occasionally.  A review of that record also notes no indication of additional issues of instability, weakness, or loss of strength in the right knee or lower extremity.  

During a hearing before the undersigned, the Veteran stated that he experienced constant pain in the right knee, with swelling, and some locking.  With regard to the locking, the Veteran stated he only occasionally experienced locking and stiffness, to include specifically after physical activity.  Similar to his complaints to VA examiners and during treatment, the Veteran noted use of a knee brace only while doing physical activity.  The Veteran noted trouble squatting and going up stairs, and walking or standing for long periods of time. 

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for a service-connected knee replacement is not warranted.  During the entire period, the Veteran has complained of swelling and pain, stiffness, occasional locking-up, and limitation on walking and standing, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, the Veteran was also provided with two VA examinations during the period, in addition to VA medical records, which demonstrates a condition more nearly approximating the criteria of the current 30 percent rating, than a higher rating.

The preponderance of the evidence is against a finding that an increased rating in excess of 30 percent is warranted.  Beginning with the three Diagnostic Codes used to rate intermediate levels of impairment, there is no objective medical evidence, either in the VA examination reports, or VA medical records, of limitation of extension of the either knee to 30 degrees or greater, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  To the extent that the Veteran has alleged additional limitation of motion, he has not provided any percentage or degree estimates concerning limitation of extension during this period.  Thus, for the purposes of rating the disability based on limitation of extension, such contentions are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination reports and treatment records discussed herein.  Thus, an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261 (2017).

With respect to Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the right knee during the appeal period.  The Veteran has not alleged that his right knee is permanently fixed in a particular position, and the VA examiners affirmatively noted that ankylosis was not present.  Range of motion testing also shows that the Veteran is able to move his right knee, which proves that the knee is not ankylosed for VA purposes.

With respect to Diagnostic Code 5262, there is no competent medical evidence of nonunion of the tibia or fibula.  While the Veteran has been noted to use a cane occasionally, it has not been noted that the Veteran requires a brace for the knee. In addition, there is no evidence of loose movement as contemplated by the rating criteria, as stability testing has generally been normal.  Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity.  38 C.F.R. §4.71a, Diagnostic Code 5262 (2017).

The Board notes that the limitation of motion Diagnostic Codes would warrant no more than a 10 percent rating for noncompensable limitation of motion with pain, pursuant to Diagnostic Code 5003.  No compensable limitation of motion is shown.  A compensable level of instability is not shown.  No meniscal cartilage remains that would warrant any rating.  Ankylosis and malunion or nonunion of the tibia or fibula is not shown.  Therefore, no combination of assigned ratings that would warrant a rating greater than 30 percent is needed.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5263 (2017).

Finally, the Board finds that a 60 percent rating under Diagnostic Code 5055 is not warranted.  While the Veteran has complained of pain, the pain has not been noted to be severe in the VA examination reports or the VA medical records associated.  While the August 2013 VA examination noted some pain on movement and at the end points of movement, the Veteran has repeatedly told the medical professionals and VA examiners that he was satisfied with his right knee surgery, and that he experienced pain only on strenuous physical activity.  During the February 2017 VA examination the Veteran was explicitly noted to report no pain, and only swelling.  Therefore, based on the competent evidence of the VA examiners and medical records, and the lack of consistent lay evidence of complaints of severe pain, the Board must find that the right knee disability cannot be considered to result in severe painful motion or weakness, as contemplated by the higher rating under Diagnostic Code 5055. 

Likewise, the Board finds that there is also no evidence of severe weakness of the right lower extremity, related to the right knee.  During both VA examinations, the examiner found normal muscle strength in the right knee, and no evidence of muscle atrophy.  In addition, instability testing of the Veteran's right knee during both VA examinations returned negative for instability.  While the Veteran wears a knee brace, he has explicitly noted on several occasions that he only wears the brace during physical activities.  The Veteran has not explicitly reported or complained about weakness in the right knee, or leg, or any specific symptoms that could be construed as weakness in the right leg or knee.  Therefore, the Board finds the objective medical evidence showing that the Veteran has good muscle strength and no evidence of instability to be highly probative in demonstrating the Veteran's right knee disability does not meet the criteria for severe weakness. 

Consequently, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the right knee disability, as of July1, 2013, more nearly approximates the level of severity contemplated by a 60 percent rating for severe pain and weakness in the right lower extremities.  38 C.F.R. §4.71a, Diagnostic Code 5055 (2017).  

In rating the Veteran's level of disability for this period functional loss was considered.  38 C.F.R. §§4.40, 4.45 (2017).  The evidence shows that the Veteran has, at different times, complained of tenderness, aching, pain, lack of endurance, stiffness, weakness, occasional flare-ups, and limitation on walking and standing, all of which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, VA examinations and treatment records noted no further loss range of motion due to factors such as weakness, incoordination, fatigability, flare-ups, or pain after repetitive testing.  38 C.F.R. §§4.40, 4.45, 4.59 (2017).  Some functional impairment was noted, but not to the extent considered under the criteria for an increased rating due to limitation of extension, ankylosis, or impairment of the tibia or fibula.  The examiners specifically considered those factors, and their effects, when providing the assessment of the Veteran's range of motion.  Therefore, the Board finds that the any contentions regarding additional functional impairment due to these factors are outweighed by the findings of the VA examiners.  38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No additional higher or alternative ratings under different Diagnostic Codes for the either knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent.  38 C.F.R. §4.71a, Diagnostic Codes 5257-5260, 5263 (2017).  The Veteran has already established service connection for post-operative scars of the knee.  38 C.F.R. §4.118, Diagnostic Codes 7801-7805 (2017).  

Therefore, with respect to the Veteran's service-connected right knee status-post arthroplasty, all potentially applicable Diagnostic Codes have been considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the preponderance of the evidence is against the assignment of any rating in excess of 30 percent under Diagnostic Code 5055.   Therefore, the claim must be denied.  38 C.F.R. §4.3 (2017).  

Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. §3.321(b)(1) (2017).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. §3.321(b)(1) (2017); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily painful and limited motion.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his knee disability.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration is not warranted. 38 C.F.R. 3.321(b)(1) (2017).

Right Knee Disability Prior to May 8, 2012

The Veteran contends that a right knee disability, based on limitation of motion, warrants a higher rating than the 10 percent rating, assigned prior to May 8, 2012.  Specifically, the Veteran contends that he has constant pain and flare-up from the right knee disability, especially after prolong standing or walking.  The Board notes that the competent medical evidence of record shows the Veteran's right knee disability was manifested by range of motion, at worse, limited to 110 degrees of flexion and 0 degrees of extension, with some evidence of pain and flare-ups.  The Board finds that his disability does not warrant any higher or separate rating based on the objective criteria of limitation of motion.  Therefore, the claim for an increased rating must be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017). 

The Veteran's right knee disability is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71(a)(2017).  Diagnostic Code 5260 pertains to limitation of flexion of the knee. Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017). 

Under Diagnostic Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of motion to 30 degrees warrants a 40 percent rating.  Limitation of motion to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Separate ratings may be assigned for limitation of flexion and for limitation of extension.  Separate ratings may also be assigned for limitation of motion, to include under Diagnostic Code 5003 or 5010, and for instability of the knee under Diagnostic Code 5257.  However, separate ratings must be based on a showing that the evidence warrants independent compensable ratings.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2005); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  The Veteran is already assigned a separate rating for meniscal pathology prior to the knee replacement.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (201); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the relevant period, the Veteran was provided a VA examination for the right knee disability in October 2010.  At an October 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the right knee.  The Veteran reported pain, stiffness, and some locking of his right knee.  He noted that he could not stand for more than 15 to 30 minutes, or walk a quarter of a mile, without increased pain, and was forced to rest his knee.  On examination, the examiner noted that the right knee had some swelling and tenderness, but had no signs of locking, effusion, or dislocation.  Right knee flexion was limited to 110 degrees, with objective signs of pain starting at 100 degrees, and extension was limited to 0 degrees.  No pain on weight bearing was noted.  The examiner found no additional limitation due to flare-ups, pain, weakness, fatigability, or incoordination, to include upon repetitive motion.  Diagnostic tests found osteoarthritis.  Finally, the examiner noted that the Veteran had functional impairment due to the right knee disability that prevented him from especially heavy lifting or carrying and prolonged standing or walking.  As the Veteran is separately rated for right knee instability, that symptomatology will not be discussed in this analysis.

The Board finds that the Veteran's right knee disability was manifested by no more than pain and range of motion from 0 degrees extension to 110 degrees flexion, with no evidence of additional loss in range of motion after repetitions.  Even considering pain at the end points, that severity would not meet the objective criteria for a higher rating under Diagnostic Code 5260, which requires limitation of flexion to 45 degrees or less.  Likewise, even applying Diagnostic Code 5261 for limitation of extension, the Veteran's right knee disability has demonstrated normal extension throughout the relevant period, which would not warrant a compensable rating under this Diagnostic Code.  Here, a higher rating is not warranted unless objective limitation of range of motion is 15 degrees or higher for right knee extension, which the evidence of record does not show.  As such, higher rating for the Veteran's right knee disability, based on limitation of motion, is not warranted. 

The Board has considered the Veteran's lay statements and complaints, and the VA and private medical evidence of record.  With regard to the lay statements, the Board notes that while the Veteran is competent to speak to the lay observable symptoms such as pain, he is not competent to speak to the specific objective criteria of exact measurements for range of motion as it pertains to the applicable diagnostic code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Evaluations of the Veteran's right knee disability have been provided by medical professionals of record and their results were considered in this decision.  The Board assigns more probative weight to those examination results because of the experience and training of the October 2010 examiner.

The Board finds that the VA and private treatment records do not provide any additional evidence supporting a higher rating.  VA medical records throughout the claims period similarly showed no additional symptoms or evidence of increased severity of range of motion.  Therefore, the Board finds that the VA examinations provided to the Veteran is the most probative and competent evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right knee disability, as the evidence does not show the Veteran's right knee disability limited to 45 degrees of flexion, or less, or 15 degrees of extension, or more.  The evidence also does not support any separate ratings as the limitation of flexion and extension are not compensable and a rating based on limitation of motion cannot be combined with a rating based on arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

The Board finds that no separate rating is warranted for ankylosis or genu recurvatum because ranges of motion of the right knee are consistently shown and genu recurvatum is not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2017).

Accordingly, the Board finds that the preponderance of evidence is against the claim for a higher rating, for the Veteran's right knee disability, based on range of motion, for the period prior to May 8, 2012, and the claim must be denied.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board finds that the schedular ratings for the service-connected right knee disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned. The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right knee disability.  The Veteran has reported pain, fatigue, limited range of motion, and flare-ups with regards to his service connected right knee disability.  Therefore, the Board finds nothing exceptional or unusual about the Veteran's specific disability because the rating criteria reasonably describe the disability level and symptomatology.  38 C.F.R. § 3.321 (b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).

Right Knee Instability

Prior to May 8, 2012, the Veteran's right knee instability was rated 10 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2017).  The Veteran contends that rating does not compensate the severity of the right knee instability.  Specifically, the Veteran contends that, during the relevant period, he experienced locking on a weekly basis.  The Board finds that the competent medical evidence of record and lay statements from the Veteran demonstrates that, during the relevant period, the Veteran's right knee instability, showed at worst, slight instability, with some evidence of locking, after prolonged use, and does not warrant a higher rating.  

The Veteran's right knee instability was rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a higher 20 percent rating is warranted if the disability is manifested by moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted if the disability is manifested by severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2017).  The Board notes that the words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6 (2017). 

Prior to May 8, 2012, the Veteran was provided a VA examination to evaluate the nature and severity of service-connected right knee instability in October 2010.  During that examination, the VA examiner noted that the Veteran's left knee disability manifested with no evidence of laxity or recurrent subluxation or dislocation of the right knee.  Overall, the examiner noted no evidence of instability, except for the subjective claims by the Veteran of locking.  

In addition to the VA examination, the record contains VA medical records, and lay statements regarding the right knee disability.  Those records demonstrate consistent complaints of right knee pain.  However, the records do not show specific complaints or treatment for instability, to include complaints of weakness in the knees, constant giving out, falling due to unstable knees, or dislocation.   A thorough review of all of the record shows an August 2011 VA medical note that documents some evidence of mild right knee valgus laxity, with some evidence of locking, after sitting.  The treatment also noted negative for Lachman test for instability. 

The Board notes that the next higher rating for the Veteran's right knee instability is a 20 percent rating which is only warranted when there is evidence of a moderate level of recurrent subluxation or lateral instability.  The Board finds that, in considering that Veteran's lay statement, the ongoing medical records, and the October 2010 VA examination, the evidence does not demonstrate that the Veteran's right knee instability rises to a level that can be considered moderate.  Specifically, the Board notes that objective testing during examinations and VA medical records report can only be interpreted as only demonstrating a slight disability, with some locking.  There has been no objective evidence of any dislocation or subluxation of the right knee, or, even lay claims of subluxation of the right knee.  Therefore, the Board finds that the medical evidence is highly probative in establishing the severity of right knee disability due to instability as no more than slight. 

The Board acknowledges the Veteran's lay contentions and reports of a knee condition more severe than that contemplated by the 10 percent rating.  However, even reviewing the Veteran's lay statements specific to that issue does not show any consistent complaints or assertions specifically identifying manifestations, symptoms, or even accidents relating to the right knee instability.  The statements do not show consistent falling due to instability, sense of weakness, reports of his right knee giving-out, or the constant need for a knee brace and cane for ambulation.   Considering the lack of evidence showing a more challenging and progressively severe instability of the right knee, the Board must find that the disability more nearly approximates a slight condition.  

The Veteran was assigned a separate rating for semilunar cartilage pathology.

The Board finds that the October 2010 VA examination provided an adequate disability picture of the Veteran's right knee instability, providing explicit conclusions regarding the overall severity of the instability.  Therefore, considering all the evidence of record, the Board finds that the preponderance of evidence is against the claim for a higher rating.  Therefore, the claim for a higher rating, in excess of 10 percent, for instability prior to May 8, 2012, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted for right knee instability.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned Diagnostic Code.  38 C.F.R. §3.321(b)(1) (2017); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the service-connected left knee instability is contemplated by the rating schedule, and the assigned schedular ratings inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).


Left Ingrown Toenail

The Veteran claims that a recurrent left ingrown toenail is more severe than that contemplated by the 0 percent rating currently assigned for the service-connected disability.  The Board finds that a review of the relevant medical and lay evidence of record, to include several VA examinations, shows that the left ingrown toenail does not manifests to a severity that can be considered moderate, and therefore, does not warrant a higher, compensable, disability rating.  Therefore, the claim must be denied. 

The left ingrown toenail disability is currently rated 0 percent under Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe.  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code, such as in this case.  When a disability is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2017).

The Veteran attended several VA examinations during the claims period, in October 2010, August 2013, and February 2017.   The Veteran also underwent surgery in June 2016 removing the left great toenail.  

At an October 2010 VA examination, the Veteran was diagnosed with recurrent ingrown left great toenail, for which he underwent removal surgery during active service in 1988.  The examiner noted no other surgical or medical records of treatment for this condition since his service.  The Veteran was noted reporting that he experienced constant pain, with having to cut ingrown portions of his nail on a weekly basis, along with needing to apply topical anti-fungal cream in the area.  On examination the examiner noted thickening, yellowish, cracked toenails, with dark areas consistent with fungus.  The examiner noted cutting of the toenail, with no objective evidence of redness, bleeding, or pain, on the day of the examination.  The condition was noted to affect less than five percent of the Veteran's total body surface, and no exposed area.  The Veteran was not using any medications for this condition, and there was no notation on functional loss due to the toenail condition. 

An August 2013 VA examination diagnosed recurrent left great ingrown toenail.  During the examination, the Veteran again noted having to re-cut his ingrown toenail, and noted pain related to the growth, especially while walking or standing.  The examiner noted no systemic treatments, and only noted topical treatments for the toenail.  The condition was noted to affect less than five percent of the entire body, and no exposed area.  With regard to functional loss, again the examiner noted the Veteran's complaint of being in pain while standing or walking.  

At a February 2017 VA examination, the VA examiner noted that the Veteran had recently undergone a left great toenail removal and that the surgery had resolved much of the Veteran's complaints, and that the condition no longer caused issues, to include pain.  No other manifestations or additional symptoms were noted on testing, to include no indication of any additional foot conditions or deformities.  The examiner noted no effect to the Veteran's functional abilities. 

In addition to the examinations, the Board has also reviewed the medical records related to the ingrown toenail disability.  The Board noted that on several occasions during the claims period, the Veteran was noted to complain about pain due to the ingrown toenail condition.  The records demonstrate complaints of pain, some fungal or infection issues, and having to trim the regrown portions of the nail since the initial surgery in 1988, during service.  In June 2016, the medical records show the Veteran underwent surgery to remove the ingrown toenail.  Subsequent follow up records show no further evidence of pain or issues with the disability. 

At the February 2016 Board hearing, prior to the removal surgery, the Veteran testified that he experienced pain, and had to trim his toenails often as the ingrown portion grew back.  The Veteran also noted issues with fungal infections in the affected area, and discomfort when wearing closed toe shoes.   

The Board finds that the Veteran's left great ingrown toenail does not warrant a higher, compensable, rating for a moderate disability.  The Board finds that a review of the competent medical evidence of record does not demonstrate that the Veteran's disability is manifested by anything more than just pain, occasional fungal infection, and need for trimming.  The Board notes that the Veteran has only required two surgical treatments for this condition in nearly 40 years, from 1988 to the present.  Medical records does not note any additional prescribed treatments for the disability, topical or otherwise.  The Veteran has never noted even the need for over-the-counter pain medication for the pain.  

The Board finds that the record, to include the Veteran's lay statement, is silent on any actual functional loss due solely to the ingrown toenail of the left great toe.  While the Veteran has noted pain after prolonged walking or standing, that has not been demonstrated to further impede function on a daily or occupational basis due to the disability.  While the medical evidence show occasional trimming is necessary, there is no evidence of pain interfering with weight-bearing, locomotion, or standing; and the Veteran is able to ambulate, without the need for orthotics.  Consequently, the Board cannot find that the Veteran's left great ingrown toenail disability is manifested by a moderate impairment, and therefore a higher compensable rating is not warranted. 

The terms moderate, moderately severe, and severe are not defined in VA regulations.  38 C.F.R. § 4.6 (2017).  The Board has rated the Veteran's disability by considering the totality of the Veteran's disability picture for such disability of his left great ingrown toenail.  The Board has not only considered the Veteran's lay statements and testimony with regards to pain in his left great toenail, but also the fact there has been no demonstration of actual functional loss due to pain.  Additionally, the Board notes sparse or no medical treatment for the condition since the initial surgery in 1988 until nearly 40 years later in 2016, with the Veteran able to self-treat the condition with periodic trimming.  Therefore, considering the totality of the disability picture, the Board finds that an increased rating must be denied.  

The Board has also considered other alternative applicable Diagnostic Codes that may yield a higher rating, to include Diagnostic Codes for scarring or skin disabilities.   However, the Board notes that there is no evidence of any scaring related to the surgery for toenail removal, and even considering the Veteran's ingrown toenail and fungal infection as skin disability, the condition only encompasses less than five percent of total body area.  Neither condition would warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2017).  

Therefore, as the preponderance of the evidence is against the claim,  a higher rating is not warranted.  In this case, the preponderance of the evidence demonstrates that the Veteran's left great ingrown toenail is better approximated by a 0 percent rating, and the claim must be denied.  38 U.S.C. § 5107(a) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Other Considerations

In considering the claim for a higher rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  To determine whether referral for extraschedular consideration is warranted,  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms associated with the Veteran's great toe disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the record does not show that the great toe disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

Left Hallux Valgus

The Veteran has asserted entitlement to a compensable rating for service-connected left foot hallux valgus or bunions.  Specifically, the Veteran claims that the left toe disability is worse than contemplated by the current 0 percent rating.  

The Veteran is service-connected for left foot hallux valgus and has been assigned a 0 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  Diagnostic Code 5280 provides a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).

The Veteran attended VA examinations to assess the nature and severity of his left foot bunion in October 2010, August 2013, and February 2017.  At the October 2010 VA examination, the Veteran was diagnosed with left foot bunion of the first toe, with onset in 1988 during active service.  The Veteran reported slight growth of the bunion, with no surgical intervention since service, and that it had progressively worsened, with no history of hospitalization or trauma.  He also reported having to wear soft shoes and inserts, but not on a daily or constant basis.  At the time of the examination, the Veteran complained of pain, stiffness, fatigability, and lack of endurance.  No flare-ups were noted, with a functional limitation of standing for only 15 to 30 minutes, and walking limited to quarter of a mile.  

On examination, the VA examiner noted objective evidence of tenderness, with no confirmed signs of painful motion, swelling, instability, weakness, or pain on weight bearing.  Examination revealed no additional conditions of the left foot, to include hammertoes, clawfoot, flatfoot, or other deformities.  The examiner ultimately noted significant effect on the Veteran's occupational function as his condition would be productive of decreased mobility, and limited stamina, lifting, and carrying, with moderate effect on daily activities.  

At an August 2013 VA examination, the Veteran was diagnosed with left foot bunion of the first great toe.  The Veteran was noted to complain of pain, especially when the toe rubbed against the inside of his shoes.  On examination, the examiner noted hallux valgus of the left great toe, with only mild and moderate symptoms, with no evidence of surgical intervention, and no resection of the metatarsal head.  No additional deformities or foot conditions were identified during the examination.   No assistive devises were noted to be used.  Ultimately, the examiner found the functional impact of the left foot bunion only affected the Veteran after prolonged standing and walking. 

At a February 2017 VA examination, the Veteran was diagnosed with left hallux valgus.  During the examination, the Veteran noted that his nonservice-connected right foot disability hurt more than his left foot, especially when wearing hard shoes.  On examination, the examiner noted only mild to moderate symptoms related to the left foot bunion.  No additional deformities or conditions of the left foot were noted on examination, with no functional impact to employment or daily activities noted to be due to the left condition. 

The Veteran testified at a hearing in February 2016. At the hearing the Veteran stated that he was experiencing pain in the left toe, specifically when he wore closed-toed shoes.  The Veteran reported numbness after wearing hard closed-toed shoes, and relief upon elevation.  However, when asked if he wore orthotic inserts, the Veteran stated no, with no additional mention of using any other treatment for the condition.  

Finally, a review of the VA records shows no additional evidence with regards to any additional deformities or conditions related to the left great toe.  The Board finds that a close review of the records does not show a severe condition, to include any evidence of severe pain, swelling, numbness, or cramping, with no evidence of treatments requiring any physical therapy, whirlpool, immobilization, corrective shoes, injections, or evidence of severe functional loss.  

Considering the evidence of record, the Board finds that the Veteran's disability was not described as severe with symptoms equivalent to amputation of the great toe.  Reviewing the totality of the evidence, to include the VA examination, VA medical records, and lay statements, the Board finds that the left toe bunion does not rise to the severity that can be considered severe or equivalent to amputation.  The evidence of record shows that the Veteran has not had surgery on his toe related to his bunions.  Medical evidence show no additional conditions other than hallux valgus related to the left foot, to include any other deformities, or manifestations other than pain.  Functional loss noted on VA examinations is limited to some pain during prolonged walking, standing, or physical activities.  

No evidence, medical or lay, shows a hallux valgus condition so severe as to be analogous to amputation.  In fact the VA examinations from the most recent examinations in August 2013 and February 2017, noted explicitly that the Veteran's left foot hallux valgus was only manifested by mild or moderate symptoms, with only pain and tenderness noted on any examination.  By the Veteran's own testimony, he does not use any assistive devices, to include shoe inserts, or need other treatment for the left foot condition.  

Therefore, the Board finds that the Veteran is not entitled to a compensable rating for service-connected hallux valgus.  Left foot hallux valgus that is considered severe or that has been operated upon with resection of metatarsal head is not shown by the record.  Accordingly, a compensable rating must be denied.

The Board has also considered whether there is any additional functional loss not contemplated in the current rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that at all of the Veteran's treatment notes and examinations, there were reports of pain associated with the left foot hallux valgus.  The Board further considered the lay statements of the Veteran, his spouse and friends, discussing pain, inability to perform activities such as tennis, basketball, exercise or even chores, and limping due to his toe among other service-connected disabilities.  The Board very carefully considered the provisions regarding painful motion.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, although 38 C.F.R. § 4.59 notes it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, pain alone does not constitute a functional loss under the VA regulations that rate disability based upon range of motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence does not demonstrate that the Veteran experienced any actual functional loss due to pain.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  While the lay statements document functional impairment, those statements consider the overall impact of all of the service-connected disabilities.  There is no evidence that indicates that the hallux valgus alone resulted in additional functional loss. 

The Veteran is certainly competent to describe his observations and the Board finds his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive and that those objective findings do not support a higher or a separate rating.  Additionally, the Board notes that assigning an increased 10 percent rating based purely on subjective complaints of pain for the left foot bunion would have unintended results.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (noting that assignment of highest rating for pain without other objective findings would lead to potentially absurd results).  Specifically, a 10 percent rating would be the highest schedular rating under Diagnostic Code 5280.  Furthermore, the Board notes that a 10 percent rating would be the same rating provided if the condition was so severe it was equivalent to amputation or even if the great toe was amputated without metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5171 (2017).  To assign such a rating when the Veteran reports little or no functional loss from the condition and had no objective findings indicative of the subjective pain manifesting in any form of function loss would be illogical.  There is an affirmative duty to avoid a literal interpretation of regulatory language that would produce an illogical and absurd result.  Zang v. Brown, 8 Vet.App. 246 (1995).  Although there is reported pain on movement, the Board finds that symptomatology is appropriately considered within the 0 percent rating. 

The Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code assigned and that no reasonable basis exists for assigning a higher rating under another diagnostic code. The Veteran has other foot disabilities that he is currently service connected for and has been appropriately rated for those other disabilities.  Therefore, consideration of Diagnostic Codes 5276 to 5283 is not warranted.  38 C.F.R. § 4.20 (2017).

Therefore, as the preponderance of the evidence is against the finding that a left foot bunion warrants a higher rating, the claim must be denied. 


ORDER

Entitlement to a rating in excess of 30 percent for a right knee disability, based on residuals of a right knee replacement, as of July 2, 2013, is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability, based on limitation of motion, prior to May 8, 2012, is denied. 

Entitlement to a rating in excess of 10 percent for a right knee disability, based on instability, prior to May 8, 2012, is denied.

Entitlement to a compensable rating for a left great ingrown toenail disability is denied.

Entitlement to a compensable rating for bunions of the left great is denied.
REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities, the Veteran was provided VA examinations in October 2010 and February 2017 to assess the nature and etiology of the claimed disability, to specifically include, as secondary other service-connected disabilities.  The Board finds both of those examinations to be incomplete.  With regard to the October 2010 examination and opinion, the VA examiner did not adequately address the etiology of the ankle condition with regards to any secondary causation or aggravation.  The examiner opined only that the Veteran's bilateral ankle sprain was not due to any in-service injury or incident, finding that the Veteran's in-service ankle sprain was only acute and resolved in service.  As the examiner did not address secondary service connection, such opinion must be deemed incomplete. 

The Board finds the most recent examination in February 2017 to be equally incomplete with regard to opining as to the etiology of the Veteran's claimed bilateral ankle conditions.  The examiner noted that upon examination, the Veteran did not have any diagnosed condition related to the ankles, and no opinion was provided on a direct or secondary basis.  The Board finds that even though the February 2017 examiner did not find any diagnosable condition, the Veteran was previously diagnosed with bilateral ankle sprain during the claims period.  Therefore, as the Veteran had a diagnosis at some point during the claims period, the examiner is must speak to the etiology of such a condition.  As no opinion was provided in this most recent examination report with regard to direct or secondary etiology, the Board must find that opinion is incomplete, and the claim must be remanded for development to include acquiring addendum opinion or another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for a right great toe disability, the Board notes that in the January 2017 remand, the Board requested the RO to provide the Veteran with an VA examination that speaks to the nature and etiology of the diagnosed right great toe disability.  The VA examiner was explicitly requested to address both direct nexus with active service, and secondary service connection, to include both causation and aggravation.  However, after a review of the development conducted by the RO, to include a February 2017 VA examination, the Board finds that development was not substantially accomplished.  

Specifically, the Board finds that the February 2017 VA examination report only addressed direct service connection, as to relating a diagnosed condition to active service.  While the examiner comprehensively spoke to the lack of nexus between the right foot and service, the examiner did not address any aspect of secondary service connection, which was explicitly requested in the Board remand.  Therefore, the Board finds that, as the requested development was not completed.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that this issue must be remanded again so that the VA may fulfil its duty to the Veteran. 

In remanding this claim, the Board is cognizant that an earlier VA examination in October 2010 had previously spoken to secondary service connection; specifically, the earlier examiner found that the Veteran's condition was not caused by a service-connected left food disability.  However, the Board finds that opinion did not address secondary aggravation.  Therefore, even considering that opinion, development of the claim remains incomplete. 

The Board also finds that remand is necessary with regard to the claim for an increased rating for a right elbow disability.  The Veteran was provided a VA examination of the right elbow in February 2017, to assess the nature and etiology of this disability.  A review of this examination report shows a major conflict in the examiner assessment of the disability that relates directly to how that disability is rated.  Specifically, the Board notes that under the ankylosis section, the examiner checked positive for ankylosis of the right elbow, despite the Veteran showing nearly a full range of motion in the right arm.  As the report is unclear with regard to the presence of ankylosis, the Board must remand for clarification. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the bilateral ankle and right great toe disabilities.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner is asked to provide opinions regarding the nature and etiology of the claimed bilateral ankle and right foot and great toe disabilities, to include a current diagnosis.  The examiner should opine for each disability found or diagnosed during the appeals period, whether it is at least as likely as not (50 percent or greater probability) that each bilateral ankle or right foot and great toe disabilities was incurred in service or is the result of any incident in service.  Additionally, for each disability diagnosed during the appeals period, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of any service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected right knee and left great toenail disabilities.  For each disability diagnosed during the appeals period the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities, to specifically include the service-connected right knee and left great toenail disabilities.  The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses. 

4.  Schedule the Veteran for a VA examination of the service-connected right elbow disability.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should provide active and passive ranges of motion, and weightbearing and nonweightbearing ranges of motion, for the right elbow, and should compare them to a normal opposed joint where appropriate.  The examiner should state whether there is any additional loss of function due incoordination, fatigability, painful motion, weakened motion, excess motion, or on flare up.  The examiner should specifically state whether or no ankylosis is shown.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


